DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given via voicemail by Qinghong Xu, Reg. No. 52,378 on 23 February 2022.

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please replace Claims 1 and 14 with the following:
1. A method for controlling a DC bus voltage of a DC bus system, the system comprising a DC bus and an energy storage unit coupled to the DC bus, wherein the method comprises: 
detecting, by the energy storage unit, [[a]] the DC bus voltage of the DC bus system; 
determining, by the energy storage unit, a power reference value based on the DC bus voltage of the DC bus system; and 

wherein when the energy storage unit is configured to output power to the DC bus system, the determining, by the energy storage unit, [[a]] the power reference value based on the DC bus voltage of the DC bus system comprises:
determining the power reference value based on a first preset operating mode when the DC bus voltage of the DC bus system is greater than a first preset value and less than or equal to a second preset value;
determining the power reference value based on a first function when the DC bus voltage of the DC bus system is greater than the second preset value and less than or equal to a third preset value; and
determining the power reference value based on a third function when the DC bus voltage of the DC bus system is greater than a fourth preset value and less than or equal to the first preset value;
wherein independent variables of the first function and the third function are the DC bus voltage of the DC bus system, and dependent variables of the first function and the third function are an output power reference value of the energy storage unit; and
when the energy storage unit is configured to absorb power from the DC bus of the DC bus system, the determining, by the energy storage unit, [[a]] the power reference value based on the DC bus voltage of the DC bus system comprises:
of the DC bus system is greater than [[a]] the first preset value and less than or equal to [[a]] the second preset value;
determining the power reference value based on a second function when the DC bus voltage of the DC bus system is greater than the second preset value and less than or equal to [[a]] the third preset value; and
determining the power reference value based on a fourth function when the DC bus voltage of the DC bus system is greater than [[a]] the fourth preset value and less than or equal to the first preset value;
wherein independent variables of the second function and the fourth function are the DC bus voltage of the DC bus system, and dependent variables of the second function and the fourth function are an absorbing power reference value of the energy storage unit.

14. A system for controlling a DC bus voltage of a DC bus system, comprising: 
a voltage master controller, coupled to [[a]]the DC bus system and configured to adjust [[a]] the DC bus voltage of the DC bus system based on a running state of the system;
an energy storage unit coupled to the DC bus system, comprising 
a power controller and 
a power unit,
of the DC bus system; 
wherein the power controller comprises: 
a detector, configured to detect the DC bus voltage of the DC bus system; 
a calculator, configured to determine a power reference value based on the DC bus voltage of the DC bus system; and 
a controller, configured to control an operating state of the power unit, and adjust the one of output power and absorbing power of the power unit based on the power reference value, and
wherein when the energy storage unit is configured to output power to the DC bus system, the calculator is configured to:
determine the power reference value based on a first preset operating mode when the DC bus voltage of the DC bus system is greater than a first preset value and less than or equal to a second preset value;
determine the power reference value based on a first function when the DC bus voltage of the DC bus system is greater than the second preset value and less than or equal to a third preset value; and
determine the power reference value based on a third function when the DC bus voltage of the DC bus system is greater than a fourth preset value and less than or equal to the first preset value;
wherein independent variables of the first function and the third function are the DC bus voltage of the DC bus system, and dependent variables of the 
when the energy storage unit is configured to absorb power from the DC bus system, the calculator is configured to:
determine the power reference value based on a second preset operating mode when the DC bus voltage of the DC bus system is greater than [[a]] the first preset value and less than or equal to [[a]] the second preset value;
determine the power reference value based on a second function when the DC bus voltage of the DC bus system is greater than the second preset value and less than or equal to [[a]] the third preset value; and
determine the power reference value based on a fourth function when the DC bus voltage of the DC bus system is greater than [[a]] the fourth preset value and less than or equal to the first preset value;
wherein independent variables of the second function and the fourth function are the DC bus voltage of the DC bus system, and dependent variables of the second function and the fourth function are an absorbing power reference value of the energy storage unit.
End of Examiner’s Amendment

Allowable Subject Matter
Claims 1, 4-14, 18, and 19-26 are allowed.
The following is an examiner’s statement of reasons for the indication of allowance:
Regarding Claims 1 and 14, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a method for controlling a DC bus voltage of a DC bus system, the system comprising a DC bus and an energy storage unit coupled to the DC bus, wherein the method comprises: detecting, by the energy storage unit, the DC bus voltage of the DC bus system; determining, by the energy storage unit, a power reference value based on the DC bus voltage of the DC bus system; and adjusting, by the energy storage unit, one of output power and absorbing power based on the power reference value, wherein when the energy storage unit is configured to output power to the DC bus system, the determining, by the energy storage unit, [[a]] the power reference value based on the DC bus voltage of the DC bus system comprises: determining the power reference value based on a first preset operating mode when the DC bus voltage of the DC bus system is greater than a first preset value and less than or equal to a second preset value; determining the power reference value based on a first function when the DC bus voltage of the DC bus system is greater than the second preset value and less than or equal to a third preset value; and determining the power reference value based on a third function when the DC bus voltage of the DC bus system is greater than a fourth preset value and less than or equal to the first preset value; wherein independent variables of the first function and the third function are the DC bus voltage of the DC bus system, and dependent variables of the first function and the third function are an output power reference value of the energy storage unit; and when the energy storage unit is configured to absorb power from the DC bus of the DC bus system, the determining, by the energy storage unit, the power reference value based on the DC bus voltage of the DC bus system comprises: determining the power reference value based on a second preset operating mode when the DC bus voltage of the DC bus system is greater than the first preset value and less than or equal to the second preset value; determining the power reference value based on a second function when the DC bus voltage of the DC bus system is greater than the second preset value and less than or equal to the third preset value; and determining the power reference value based on a fourth function when the DC bus voltage of the DC bus system is greater than the fourth preset value and less than or equal to the first preset value; wherein independent variables of the second function and the fourth function are the DC bus voltage of the DC bus system, and dependent variables of the second function and the fourth function are an absorbing power reference value of the energy storage unit.
Regarding Claims 4-13, they depend from Claim 1.
Regarding Claims 16 and 18-26, they depend from Claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
25 February 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836